Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 6, 2018, by and between FORWARD AIR CORPORATION, a Tennessee corporation
(“Company”), and Thomas Schmitt, an individual (“Executive”).

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company (the “Board”) desires to assure
the Company of the Executive’s employment with the Company and to compensate him
for such employment;

WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive’s attention and dedication to the Company; and

WHEREAS, the Executive is willing to make his services available to the Company
on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

1.    Definitions. In addition to other terms which may be defined elsewhere in
this Agreement (including the preamble and recitals hereto), when used in this
Agreement, the following terms shall have the following meanings:

(a)    “Base Salary” means the salary provided for in Section 4(a) hereof.

(b)    “Bonus Plan” means the Forward Air Annual Cash Incentive Plan.

(c)    “Cause” shall have the meaning given to it in Section 2.08 of the
Severance Plan.

(d)    “Code” means the Internal Revenue Code of 1986, as amended.

(e)    “Commencement Date” means the first day of Executive’s employment with
the Company, which is currently expected to be September 1, 2018.

(f)    “Incentive Plan” means the Forward Air Corporation Omnibus Incentive
Plan, as amended from time to time, and any successor plan thereto.

(g)    “Related Entity” means any subsidiary of the Company and any business,
corporation, partnership, limited liability company, or other entity designated
by Board in which the Company or a subsidiary holds a substantial ownership
interest, directly or indirectly.

(h)    “Restrictive Covenant Agreement” means the Participation and Restrictive
Covenants Agreement that Executive will be signing on or about the same date he
signs this



--------------------------------------------------------------------------------

Agreement and which is a condition to both his participation in the Severance
Plan and employment by the Company.

(i)    “Severance Plan” means the Forward Air Corporation Executive Severance
and Change In Control Plan, as amended and restated.

(j)    “Term of Employment” means the period during which the Executive shall be
employed by the Company.

(k)    “Termination Date” means the date on which the Term of Employment and
Executive’s employment with the Company ends.

Any capitalized terms not defined in this Agreement shall have the meaning given
to them in the Severance Plan and/or the Restrictive Covenant Agreement.

2.    Employment.

(a)    Employment and Term. The Company hereby agrees to employ the Executive
and the Executive hereby agrees to serve the Company during the Term of
Employment on the terms and conditions set forth herein.

(b)    Duties of Executive. During the Term of Employment, the Executive shall
be employed as the Chief Executive Officer (“CEO”) of the Company. For as long
as he remains the CEO of the Company, Executive shall also serve as a member of
the Board without additional compensation. The Company and Executive anticipate
that there will be a transition period at the beginning of Executive’s
employment with the Company during which the Company’s current CEO and President
will remain employed by, or become a consultant to, the Company and will assist
in transitioning his former duties as CEO and President to Executive. During the
Term of Employment, Executive shall have such additional duties and
responsibilities as assigned to him by the Board consistent with his role as
CEO. The Executive shall faithfully and diligently perform all services and
responsibilities for the Company. The Executive shall devote substantially all
of his business time, attention, and efforts to the performance of his duties
under this Agreement, render such services to the best of his ability and, in
any event, in a professional manner commensurate with the manner of executives
in similar positions in companies of similar size and operations, and use his
best efforts to promote the best interests of the Company. The Executive shall
not engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (i) conflicts with the
interests of the Company or any Related Entity, (ii) interferes with the proper
and efficient performance of his duties for the Company, or (iii) interferes
with the exercise of his judgment in the Company’s best interests, in each case
without the express written approval of the Board. During the Term of
Employment, it shall not be a violation of this Agreement for the Executive to
(1) serve on civic or charitable boards, with the consent of the Board, and
(2) manage personal investments, so long as such activities (individually or in
the aggregate) do not interfere with the performance of the Executive’s
responsibilities as set forth in this Agreement. Following the first anniversary
of the Commencement Date, Executive may serve on the board of one other business
so long as the board service is first approved by the Company’s Corporate
Governance and Nominating Committee.

 

2



--------------------------------------------------------------------------------

(c)    Travel. Executive recognizes and agrees that his position may require
substantial travel to various locations during the Term of Employment.

3.    Term of Employment. The Term of Employment is indefinite and Executive’s
employment with the Company is terminable-at-will. Pursuant to the terms and
conditions of the Severance Plan and the Restrictive Covenant Agreement,
Executive may be entitled to certain termination benefits upon a termination of
the Term of Employment.

4.    Compensation.

(a)    Base Salary. The Executive shall receive an initial Base Salary at the
annual rate of $800,000.00, with such Base Salary payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and taxes, and pro-rated for partial years. During the Term of
Employment, the Base Salary shall be reviewed at such time as the salaries of
other executives of the Company are reviewed generally. If the Base Salary is
adjusted, such adjustment to Base Salary shall be made for all purposes of this
Agreement.

(b)    Bonus Plan. The Executive shall participate in the same Bonus Plan as the
Company makes available to other executive employees of the Company which
provides for certain annual bonuses based on Company and individual performance
criteria as determined by the Board from time to time. Any such bonus shall be
paid at such times and such amounts to be established by the Board from time to
time but no such bonus shall be paid later than two and one-half months
following the fiscal year for which the bonus was earned. The target bonus will
be set at one hundred percent (100%) of Base Salary, pro-rated for partial
years, and the maximum possible bonus is two hundred percent (200%) of Base
Salary, pro-rated for partial years. The Executive has no particular right to
receive a bonus, and the Executive shall receive only such bonus, if any, as the
Board may in its sole discretion determine in accordance with the performance
criteria set by the Board. Target incentives do not constitute a promise of
payment. Executive’s actual bonus, if any, will depend on Company financial
performance and the Board’s assessment of Executive’s individual performance. As
with all Company plans and programs, the Company reserves the right to change or
amend the terms of its incentive plans at any time or discontinue them in their
entirety as the Company determines in its sole and absolute discretion.

(c)    Signing Bonus. Assuming a Commencement Date of September 1, 2018, the
Executive shall receive a lump sum signing bonus of $413,000.00, less applicable
withholdings and taxes, within thirty (30) days following the Commencement Date.
If the Commencement Date is after September 1, 2018, the signing bonus will be
increased by $1,699.00 for each day between September 1 and Executive’s actual
Commencement Date. If the Term of Employment is terminated by the Company for
Cause (as “Cause” is defined in Section 2.08 of the Severance Plan) or if
Executive voluntarily terminates the Term of Employment prior to the first
anniversary of the Commencement Date, Executive will repay the full amount of
the signing bonus within 30 days following the Termination Date.

(d)    Equity Grants. Pursuant to the terms and conditions of the Inventive
Plan, as well as any agreements or grant notices contemplated by the Incentive
Plan, the Company will grant Executive the following options to purchase common
stock in the Company and will award the following shares of restricted common
stock in the Company to the Executive:

 

3



--------------------------------------------------------------------------------

(i)    Within thirty (30) days following the Commencement Date, the Company will
award Executive 25,000 shares of Company common stock which award will vest with
respect to one-third of the shares subject to the award on each of the first,
second, and third anniversaries of the award date. In addition, and at the same
time, the Company will grant Executive a non-qualified option to purchase up to
100,000 shares of Company common stock which option will vest with respect to
one-third of the shares subject to the option on each of the first, second, and
third anniversaries of the grant date. To the extent the option is not fully
exercised within eighty four (84) months following the grant date, it shall
expire and be forfeited by Executive.

(ii)    In February 2020, when the Company makes equity grants to other
executive employees and provided Executive is still employed by the Company,
Executive will receive an additional equity grant valued at approximately
$1.4 million at the time of the grant. The grant will be designed similarly to
the design used for other executive employees of the Company. Following 2020,
Executive shall participate in the incentive programs as other executive
employees of the Company, which is currently designed as a split of stock
options (25% weight), restricted stock (50% weight) and performance shares
(25%).

(e)    Reimbursement of Relocation Expense. The Company will reimburse Executive
for the following relocation expenses upon receipt of invoices for such
expenses: the reasonable cost of shipping Executive household goods to
Executive’s new home near the Company’s headquarters; temporary housing and
reasonable travel expenses for up to a six month period of time. The Company
will gross-up the relocation reimbursement for taxes.

(f)    Reimbursement of Business Expenses. The Executive shall be reimbursed for
reasonable business expenses which comply with all Company policies and which
are incurred in the performance of Executive’s job duties.

(g)    Compensation Review. The Compensation Committee of the Company’s Board of
Directors will periodically review the Executive’s compensation, and in its sole
discretion, make adjustments as it deems appropriate based upon Executive’s
performance, the Company’s performance and other relevant market considerations.

5.    Benefit Programs. During the Term of Employment, the Executive shall be
entitled to participate in all retirement and health and welfare benefits plans
as are presently and hereafter offered by Company to its executive employees, in
each case, in accordance with the terms and conditions of such benefits plans
and to the extent Executive is eligible to participate. The benefits plans
currently offered to Company executives include group medical, dental, vision,
disability, and life insurance plans; an employee stock purchase plan; a 401(k)
plan; and a flexible spending account plan. The Company reserves the right to
amend, terminate, revise, or add to any such benefits plans or programs.

 

4



--------------------------------------------------------------------------------

6.    Termination.

(a)    General. The Term of Employment and Executive’s employment with the
Company is terminable-at-will and may be terminated at any time by either party
by giving notice of such termination to the other party. Upon any termination of
the Term of Employment for any reason, the Executive shall resign (and shall be
deemed to have automatically and contemporaneously resigned, without any further
act on the part of any person or entity) from any and all directorships,
committee memberships, offices, and any other positions Executive holds with the
Company or any of its subsidiaries or Related Entities. Upon any termination of
the Term of Employment for any reason, whether in connection with a Change of
Control (as defined in the Severance Plan) or otherwise, Executive’s entitlement
to termination benefits, if any, will be determined by the Severance Plan and
Restrictive Covenant Agreement and Executive’s continuing obligations to the
Company following any termination of the Term of Employment will be governed by
the Restrictive Covenant Agreement.

(b)    Cooperation. Following the Term of Employment, the Executive shall give
his assistance and cooperation willingly, upon reasonable advance notice with
due consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. To the
extent permitted by law, the Company agrees that it shall promptly reimburse the
Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this Section 6(g) upon his
presentation of documentation for such expenses.

(c)    Return of Company Property. Following the Termination Date, or upon the
request of the Company, the Executive shall return all Company property and
information in his possession, including, without limitation, all computer
equipment (hardware and software), telephones, facsimile machines, cell phones
and other communication devices, credit cards, office keys, security access
cards, badges, identification cards, and all copies (including drafts) of any
documentation or information (however stored) relating to the business of the
Company, any of the Related Entities, and any of their respective customers,
clients, or prospective customers and clients.

(d)    Compliance with Section 409A.

(i)    General. Both the Company and the Executive intend that the benefits and
rights to which the Executive could be entitled pursuant to this Agreement
comply with Section 409A of the Code and the Treasury Regulations and other
guidance promulgated or issued thereunder (“Section 409A”), to the extent that
the requirements of Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention. If
either the Executive or the Company believes, at any time, that any such benefit
or right that is subject to Section 409A does not so comply, it shall promptly
advise the other and each of the Company and the Executive shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Section 409A (with the most limited possible economic
effect on the Executive and on the Company).

 

5



--------------------------------------------------------------------------------

(ii)    Distributions on Account of Separation from Service. If and to the
extent required to comply with Section 409A, no payment or benefit required to
be paid under this Agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A.

(iii)    6 Month Delay for Specified Employees.

(A)    If the Executive is a “specified employee,” then no payment or benefit
that is payable on account of the Executive’s “separation from service,” as that
term is defined for purposes of Section 409A, shall be made before the date that
is six months after the Executive’s “separation from service” (or, if earlier,
the date of the Executive’s death) if and to the extent that such payment or
benefit constitutes deferred compensation (or may be nonqualified deferred
compensation) under Section 409A and such deferral is required to comply with
the requirements of Section 409A. Any payment or benefit delayed by reason of
the prior sentence shall be paid out or provided in a single lump sum at the end
of such required delay period in order to catch up to the original payment
schedule.

(B)    For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Executive is a “key employee,” within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(iv)    No Acceleration of Payments. Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid before the earliest date on which it may be paid without violating
Section 409A.

(v)    Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(vi)    No Guaranty of 409A Compliance. Notwithstanding the foregoing, the
Company does not make any representation to the Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.

 

6



--------------------------------------------------------------------------------

7.    Restrictive Covenants; Company Policies and Guidelines.

(a)    Restrictive Covenants. As a condition to Executive’s employment by the
Company, the Executive shall execute the Restrictive Covenant Agreement
presented to Executive with this Agreement.

(b)    Recoupment Policy. All payments and benefits provided to Executive by the
Company are subject to any policy (whether currently in existence or later
adopted) established by the Company providing for clawback or recovery of
amounts paid or benefits provided. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.

(c)    Stock Ownership Policy. You are required to comply with Forward Air
Corporation’s Executive Stock Ownership and Retention Guidelines applicable to
executive officers which generally requires you to own Company common stock
during the Term of Employment which is valued at six times or more Executive’s
Base Salary. Executive will be required to hold at least fifty percent of any
shares he receives by Company grant or through the exercise of any option to
purchase Company stock until the ownership requirement is met.

(d)    Code of Ethics. Executive is required to abide by the Company’s policies
and procedures including, but not limited to, Forward Air’s Code of Business
Conduct and Code of Ethics. Executive will be required to review, sign and
return to the Company a Code of Ethics Acknowledgment Form.

(e)    Ownership of Developments. All processes, concepts, techniques,
inventions and works of authorship, including new contributions, improvements,
formats, packages, programs, systems, formulations, compositions of matter,
manufactured, developments, applications, and discoveries, and all copyrights,
patents, trade secrets, or other intellectual property rights associated
therewith conceived, invented, made, developed, or created by the Executive
during the Term of Employment either during the course of performing work for
the Company or its Related Entities, or their clients, or which are related in
any manner to the business (commercial or experimental) of the Company or its
Related Entities or their clients (collectively, the “Work Product”) shall
belong exclusively to the Company and its Related Entities and shall, to the
extent possible, be considered a work made by the Executive for hire for the
Company and its Related Entities within the meaning of Title 17 of the United
States Code. To the extent, the Work Product may not be considered work made by
the Executive for hire for the Company and its Related Entities, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest the Executive may have in such Work Product. Upon the request of the
Company, the Executive shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment. The Executive shall further: (i) promptly
disclose the Work Product to the Company; (ii) assign to the Company or its
assignee, without additional compensation, all patent or other rights to such
Work Product for the United States and foreign countries; (iii) sign all papers
necessary to carry out the foregoing; and (iv) give testimony in support of his
inventions, all at the sole cost and expense of the Company.

 

7



--------------------------------------------------------------------------------

8.    Representations and Warranties of Executive. The Executive represents and
warrants to the Company that:

(a)    The Executive’s employment will not conflict with or result in his breach
of any agreement to which he is a party or otherwise may be bound;

(b)    The Executive has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and

(c)    In connection with Executive’s employment with the Company, he will not
use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

9.    Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.

10.    Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole or in part to any corporation or
other entity with or into which the Company may hereafter merge or consolidate,
or to which the Company may transfer all or substantially all of its assets. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder, except by will or the laws of descent and distribution, or as
required to comply with the terms of a qualified domestic relations order.

11.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Georgia, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Georgia or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Georgia.    The parties hereby agree
that any dispute arising out of or related to this Agreement, Executive’s
employment or termination of employment with the Company or any Related Entity,
any statutory or tort claims related to or arising out of Executive’s employment
or termination of employment with the Company or any Related Entity, Executive’s
participation on any board of directors or board of managers of the Company or
any Related Entity, and Executive’s equity interests in the Company or any
Related Entity shall be filed in, and subject to the exclusive jurisdiction of,
a state or federal court located in Fulton County, Georgia. The parties hereby
consent to the exclusive jurisdiction and venue of such courts for the
litigation of all disputes and waive any claims of improper venue, lack of
personal jurisdiction, or lack of subject matter jurisdiction as to any such
disputes. Notwithstanding the foregoing, the Company may file an action in any
court of its choosing seeking temporary, preliminary or permanent injunctive
relief to prevent Executive from breaching or threatening to breach any of the
covenants contained in Restrictive Covenant Agreement and may join in any such
action any claims for damages or other relief as a result of Executive’s breach
or threatened breach of such covenants.

 

8



--------------------------------------------------------------------------------

12.    Entire Agreement. This Agreement, including the other agreements,
policies, and plans referenced herein, constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings, and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both a
representative of the Board and the Executive.

13.    Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of the Executive’s employment and the Term of
Employment to the extent necessary to the intended preservation of such rights
and obligations.

14.    Notices. All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to Forward Air Corporation, Attention:
Board of Directors, and (ii) if to the Executive, to his address as reflected on
the payroll records of the Company, or to such other address as either party
shall request by notice to the other in accordance with this provision.

15.    Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets, or
otherwise.

16.    Right to Consult with Counsel; No Drafting Party. The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are reasonable. The Executive acknowledges that he has had an opportunity
to negotiate any and all of these provisions and no rule of construction shall
be used that would interpret any provision in favor of or against a party on the
basis of who drafted the Agreement.

17.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections, or articles contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being valid in law, and, in the event that any one or more of the words,
phrases, sentences, clauses, provisions, sections, or articles contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, provisions or provisions, section or sections, or article or articles
had not been inserted. If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to the longest period or largest area, as applicable, which would cure such
invalidity.

18.    Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

9



--------------------------------------------------------------------------------

19.    Damages; Attorney’s Fees. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. In the event that either party hereto
seeks to collect any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs and attorneys’
fees of the other.

20.    Waiver of Jury Trial. The Executive and Company hereby knowingly,
voluntarily, and intentionally waive any right that they may have to a trial by
jury in respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.

21.    Section Headings. The article, section, and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

22.    No Third-Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto, and their respective heirs, personal
representatives, legal representatives, successors, and permitted assigns, any
rights or remedies under or by reason of this Agreement.

23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

 

FORWARD AIR CORPORATION

By:   /s/ Bruce A. Campbell Name:   Bruce A. Campbell Title:  
Chairman, Chief Executive Officer & President

EXECUTIVE:

 

/s/ Thomas Schmitt

Thomas Schmitt

 

 

11